Citation Nr: 1536188	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  11-05 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating higher than 10 percent for left knee bursitis (previously rated as chondromalacia and degenerative joint disease (DJD), i.e., arthritis).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran served on active duty from August 1997 to July 2002 and from November 2007 to May 2008.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The RO notified the Veteran of the decision in March 2008.  The decision increased the rating for his left knee chondromalacia and DJD from 0 to 10 percent retroactively effective from August 10, 2007, the date of receipt of his claim for a higher rating for this service-connected disability.  Conversely, the decision confirmed and continued a 30 percent rating for his migraine headaches.  He appealed for an even higher rating for his left knee disability, also for a higher rating for his migraines.

In another rating decision since issued in September 2013, during the pendency of this appeal, the rating for the migraine headaches was increased from 30 to 50 percent retroactively effective from May 22, 2008, so back to the day following the Veteran's separation from his last period of service).  There is no greater scheduler rating for migraines.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  Consequently, that is considered a full grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (receipt of the maximum possible rating abrogates the pending appeal for a higher rating for the service-connected disability).  Thus, only the rating for the left knee disability is still at issue.


FINDING OF FACT

The Veteran's service-connected left knee disability, which as mentioned includes DJD (arthritis), is manifested by crepitus, pain, and flexion limited to 115 degrees, but with full extension to 0 degrees and no evidence of instability or ankylosis.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for the left knee disability (namely, for the bursitis that previously was rated as chondromalacia and DJD (arthritis)).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  In a claim for increase in rating, the VCAA requirement is "generic" notice, that is, as concerning the type of evidence needed to substantiate the claim.  VA need only advise that evidence demonstrating a worsening or increase in severity of the disability is required and of the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  VA does not, on the other hand, have to advise of alternative diagnostic codes or daily-life evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Irrespective, however, of whether the rating at issue is an initial or established rating, VA must "stage" the rating if there have been occasions during the period in question when the disability has been more severe than at others.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in the initial-rating context); Hart v. Mansfield, 21 Vet. App. 505 (2007) (for established ratings).

A November 2007 letter explained the evidence necessary to substantiate this claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for submitting.  He has had ample opportunity to respond/supplement the record with supporting evidence, also to have a hearing (which he declined), and he has not alleged that the notice provided was inadequate or incomplete.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (wherein the U.S. Supreme Court clarified that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim).  Here, there is no such pleading or allegation.

As concerning the additional obligation to assist the Veteran with this claim, his pertinent post-service treatment records have been obtained so they may be considered.  He additionally was afforded VA examinations in December 2010 and August 2013.  The reports of those examinations contain sufficient clinical findings to properly rate his disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  No further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any other relevant evidence that remains outstanding, so needing to be obtained.  VA's duty to assist is met.  

Legal Criteria, Factual Background and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In deciding this appeal, the Board has reviewed the entire record, but with an emphasis on the evidence most relevant to the claim.  Although the Board must provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, concerning the claim.

As already alluded to, in the decision at issue the RO increased the rating for this left knee disability from 0 percent (i.e., noncompensable) to 10 percent under Code 5260 - 5010.  

Code 5010 provides that traumatic arthritis (established by X-ray findings) will be rated as degenerative arthritis.  Degenerative arthritis is rated under Code 5003 and, in turn, is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved - which in this instance are Codes 5260 and 5261 for limitation of knee flexion and extension, respectively.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Codes 5003, 5010.

According to Code 5260, flexion of the leg limited to 45 degrees is rated 10-percent disabling; flexion of the leg limited to 30 degrees is rated 20-percent disabling; and flexion of the leg limited to 15 degrees is rated a maximum 30-percent disabling.  See 38 C.F.R. § 4.71a, Code 5260. 

According to Code 5261, extension limited to 10 degrees is rated 10-percent disabling; extension limited to 15 degrees is rated 20-percent disabling; extension limited to 20 degrees is rated 30-percent disabling; extension limited to 30 degrees is rated 40-percent disabling; and extension limited to 45 degrees is rated a maximum 50-percent disabling.  38 C.F.R. § 4.71a, Code 5261. 

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

VA's General Counsel has held that separate ratings may be provided for limitation of knee extension and flexion of the same knee.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

As for other potentially relevant diagnostic codes, under Code 5256, pertaining to ankylosis of the knee, a 30 percent rating is assigned for favorable angle in full extension, or in slight flexion between 0 and 10 degrees; a 40 percent rating is assigned for ankylosis of the knee in flexion between 10 and 20 degrees; a 50 percent rating is provided for ankylosis of the knee in flexion between 20 and 45 degrees; and a maximum 60 percent rating is assigned for extremely unfavorable ankylosis of the knee in flexion at an angle of 45 degrees or more.  See 38 C.F.R. § 4.71a , Diagnostic Code 5256. 

Code 5257 provides ratings for "other" impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10-percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20-percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated a maximum 30-percent disabling.  See 38 C.F.R. § 4.71a, Code 5257.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Codes 5003 and 5257.  VAOPGCPREC 
23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Code 5260 or Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 
9-98 (1998); 63 Fed. Reg. 56,704 (1998).

Turning now to the relevant facts, in a November 2006 VA physical medicine and rehabilitation clinic report, it was noted that the Veteran presented with left knee pain.  He reported the pain was still about 7/10, and worsened with squatting or kneeling.  Pain was also present when he got up from sitting for a prolonged period of time.  He noted his concern about having to perform regular physical training when he attends his drill weekends with the Reserves.  He stated he re-injures his left knee each time he attends.  He had profile paperwork to address limitations.  On physical examination he had full range of motion with no pain with patellar compression and no crepitus.  Sensation and reflexes were normal.  The assessment was left knee pain likely 2/2 patellofemoral syndrome.  It was noted that soon he would receive a brace.

MRI [magnetic resonance imaging] of the left knee in January 2007 showed an oblique tear involving the posterior horn of the medial meniscus extending to the inferior articular surface.  There were mild degenerative changes of the medial and patellofemoral compartments, and minimal joint effusion.  Lateral meniscus, anterior and posterior cruciate ligaments, medial and lateral collateral ligament complexes, patellar and quadriceps tendons were intact.

A September 2007 VA treatment report notes the Veteran had pain in both knees with left greater than right, which was aggravated by squatting for prolonged periods.  He complained of popping in the knee and demonstrated by flexing and extending his left knee, which produced an audible patellofemoral popping sound.  He works as an auto mechanic and the problem with his knee mostly occurs after he squats for any length of time.  He had no history of locking, or gross effusion or other mechanical problems of the knees.  X-rays showed patellofemoral joint was unremarkable bilaterally.  There were no bone spur or sclerotic change, fracture, dislocation or bone destruction noted.  

On December 2010 VA joints examination, the Veteran reported that his service-connected left knee had progressively worsening symptoms of pain, swelling, and decreased range of motion.  He related he did not have a history of hospitalizations, surgery, trauma to the joints, neoplasm, constitutional symptoms of arthritis, or incapacitating episodes of arthritis, with respect to his left knee.  On physical examination, his gait was normal.  There was no inflammatory arthritis.  The left knee had crepitus and tenderness.  There were no bumps consistent with Osgood-Schlatter' s disease, mass behind the knee, clicks or snaps, grinding, instability, or meniscus abnormality.  On range of motion testing, there was no objective evidence of pain with active motion on the left side; left flexion was to 115 degrees and left knee extension was normal.  There was objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  X-rays of the left knee revealed negative findings.  The diagnosis was left knee bursitis.  It was noted that he was employed and worked full-time as a mechanic.  He had been employed 5 to 10 years; he lost one week from work during the last 12-month period due to left knee pain.  The left knee pain significantly impacted his usual occupation in that he had increased absenteeism.  The effects on his usual daily activities were that he is prevented from engaging in sports, and there is a mild impact on performing chores and exercise.  

In a February 2011 written statement by a fellow reservist, it was noted that the Veteran had been having some serious medical issues that have affected his military career in the National Guard.  Since returning from Iraq he has had problems with his knees.  He complained of knee pain when performing road marches and physical training.  He failed several physical training test.  He had been observed limping and holding his knees.  

On August 2013 VA examination, the Veteran reported a history of left knee pain that caused difficulty with movement and decreased activity; and now has problems of left knee bursitis, (diagnosed in 2007 via x-ray).  He works as a tank technician for the government and was given light duty.  His job entails moving swiftly into and out of the tank.  Whereas most people jump off the tank, he has to use a ladder.  He also has to climb into small spaces into the tank, which aggravates his knees and causes pain.  On range of motion testing, left knee flexion was to 115 degrees, and painful motion began at 115 degrees.  There was no limitation of extension.  There was no objective evidence of painful motion.  Range of motion measurements after repetitive use testing showed flexion to 115 degrees and extension to 0 degrees.  There was no decrease in range of motion due to pain, weakness, fatigue or lack of endurance after three repetitions of range of motion in all vectors.  There was no additional limitation in range of motion of the left knee and lower leg following repetitive-use testing.  He had pain on movement, and interference with sitting, standing and weight-bearing, with range of motion of the left knee after repetitive use.  Because he was put on light duty, he stopped climbing the tank and going into small spaces.  On further examination, he had tenderness or pain to palpation for joint-line or soft tissue of the left knee.  Muscle strength was normal at 5/5.  Anterior instability (Lachman test), posterior instability (drawer test), and medial-lateral instability tests were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  He does however use a brace.  There was no functional impairment of the left knee such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  His left knee disability impacts his ability to work in that he had been placed on restrictive light duty.  The diagnosis was left knee bursitis.  

The examiner noted that, during the examination, there was a mild decrease in range of motion of the left knee.  There was no swelling, pain on palpation, color changes on the left knee.  He did report a decrease in functionality during flare-ups at work, which does not allow the Veteran to fully function at work.  He was placed on light duty; he has decreased movements and is slower than his colleagues.  Examination findings (particularly his work history) are consistent with the diagnosis.  

The Veteran maintains that a rating even higher than 10 percent is warranted for his left knee disability, primarily owing to symptoms such as chronic pain and consequent decreased motion.  His lay statements are considered competent evidence when describing symptoms of a disease or disability or an event.  Symptoms, however, must be viewed in conjunction with the objective medical evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

On the whole, the Board finds that the preponderance of the most competent and credible (therefore most probative) evidence of record is against an increased rating exceeding 10 percent for the service-connected left knee chondromalacia and DJD.  To warrant an even higher rating under Code 5260, flexion has to be limited to 30 degrees or less.  Throughout the pendency of this appeal, however, the Veteran has had considerably greater knee flexion; at worst it has been limited to 115 degrees, which far exceeds (nearly doubles) the amount of flexion limitation, 60 degrees, required for even the most minimum 0 percent rating under Code 5260.

In addition, throughout the appeal period, VA examination reports also reflect that the Veteran has had entirely full extension of his left knee, so to 0 degrees.  Thus, a separate rating for limitation of extension is not warranted because extension has not been shown to have been limited to 15 degrees even with consideration of painful motion and other factors.  See 38 C.F.R. § 4.71a, Code 5261; VAOPGCPREC 9-2004 (Sept. 17, 2004).

Moreover, the fact that he has pain and painful motion also on knee flexion only supported increasing the rating for his left knee disability from 0 to 10 percent, which is what the RO did.  In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, premature or excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided, as this would violate VA's anti-pyramiding regulation, 38 C.F.R. § 4.14.  Here, though, the effects of pain consequently on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected left knee disability.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).


A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (i.e., noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.

So, to reiterate, this is the reason the RO increased the rating for the Veteran's left knee disability from 0 to 10 percent because he has arthritis in this knee, even though he does not have sufficient limitation of motion, including on flexion, to otherwise warrant a rating at this level.  But by the same token, this pain and consequent limitation of motion is not reason to additionally assign an even greater rating, meaning a rating even higher than 10 percent.

The Board also has evaluated the Veteran's service-connected left knee disability under other relevant criteria to determine whether an increased rating is warranted.  Although he related that he wears a left knee brace, there was no objective evidence of any instability upon clinical evaluation of his left knee.  In September 2007, 
X-rays showed there was no dislocation of this knee.  The December 2010 and August 2013 VA compensation examiners essentially noted there was no instability of this knee.  The August 2013 VA examination report more definitively shows normal Lachman and posterior drawer tests.  So these reports show no evidence of any left knee laxity or instability, and certainly not to a moderate degree.  Therefore, the Veteran is not entitled to a rating higher than 10 percent under Code 5257 for this type "other" impairment of the knee.  And he equally is not entitled to a separate rating under Code 5257 absent the required indication of instability apart from the arthritis for which he is already receiving compensation.  See again VAOGCPRECs 23-97 and 9-98.

Additionally, as the Veteran has range of motion of his left knee, albeit somewhat limited in flexion (though not also in extension), the evidence does not support an award of an increased rating for this knee under Code 5256 for ankylosis.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  There simply is no such indication here.

Nor have there been any medical findings of impairment of the tibia or fibula, or dislocation of the semilunar cartilage.  In the absence of such findings, evaluating the Veteran's knee under Codes 5258 or 5262 would be inappropriate. 

Considering further the effect of the Veteran's complaints of left knee pain and decreased motion in evaluating his service-connected left knee disability, during the August 2013 VA examination he described a decrease in functionality during flare-ups at work, which did not allow him to fully function at work.  Objective findings, however, showed there was no consequent decrease in range of motion due to pain, weakness, fatigue or lack of endurance after three repetitions of range of motion in all vectors; and there was no additional limitation in range of motion of the left knee following repetitive-use testing.  Moreover, both VA examination reports were unremarkable for swelling, instability, or other deformities of the left knee.  Thus, even when considering the Veteran's complaints of left knee pain, the Board finds that the criteria are not met for a higher rating based on additional functional loss owing to pain, weakness, premature or excess fatigability, or incoordination, including following repeated use of this knee or during flare-ups.

The Veteran's left knee symptoms and consequent level of functional impairment have remained rather constant throughout the course of the period on appeal as demonstrated by the similar findings on VA examinations in 2010 and 2013.  Thus, a "staged" rating is not warranted.  See Hart, 21 Vet. App. 505. 

Additionally, the evidence of record does not raise the issue of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).  This VA regulation applies when the Rating Schedule is inadequate to compensate for the average impairment of earning capacity for the particular disability.  The threshold factor for 
extra-schedular consideration is a finding that the evidence before VA presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Here, though, the rating criteria found in the several applicable Codes (5003, 5010, 5260 and 5261) reasonably describe the disability levels for the Veteran's left knee symptomatology, namely his arthritic pain and consequent limitation of motion.  Furthermore, the competent and credible evidence of record does not demonstrate that his service-connected left knee disability has caused marked interference with his employment or activities of daily living over and above what is contemplated by the rating he has under the Rating Schedule.  38 C.F.R. §§ 4.1, 4.15.  On the whole, the evidence does not support the proposition that his service-connected left knee disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).  Rather, his overall disability picture is contemplated by the Rating Schedule, and the current 10 percent schedular rating assigned for his left knee disability is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extra-schedular consideration is not warranted. 

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based on individual unemployability (TDIU) due to a service-connected disability is not a separate issue but an intrinsic part of a rating claim when raised during initial development and when unemployability is argued solely on the basis of the underlying disability.  Here, though, the Veteran has indicated that he is employed full-time as a mechanic, albeit as mentioned with certain noted hindrances (e.g., the knee disability slows him down a bit when working).  That, alone, however, is not tantamount to raising a derivative claim of entitlement to a TDIU owing to this service-connected disability.  Therefore, this case does not fall under the rubric of Rice. 

Since, for the reasons and bases discussed, the preponderance of the evidence is against this claim for a rating higher than 10 percent for the service-connected left knee disability, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating higher than 10 percent for the left knee disability (specifically, bursitis that previously was rated as chondromalacia and DJD) is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


